DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. “An Algorithm to Perform the Rank Filter and Its Applications” in view of Williams (2012/0002876).
 	As per claims 1,9 and 12,  Nakayama disclose in figure 2 a method, implemented in hardware logic, for generating and selecting a number, the method comprising: performing a MSB-first iterative generating process (inherent circuitry and corresponding process for sequentially generating bit-slices aJ from MSB slice to LSB slice to the rank filter circuit) for generating a set of n numbers; concurrently with performing the MSB-first iterative generating process for generating the set of n (z) numbers, performing a MSB-first iterative selection process (rank filter circuit and its corresponding process) to select either an ith (Tth) largest or a pth smallest number from the set of n numbers, where i, p and n are integers; and outputting data indicative of the th  largest from the set of numbers that would speed up the computation, reduce the amount of circuitry and the amount of data considered in subsequent processing and thus thus to reduce the power consumption and processing time, by identifying, in each iteration, numbers that have active bits differing from the active bit of the selected number as no longer in play and consideration in further computations.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the rank order filter circuit of Nakayama to identify numbers that have active bits differing from the active bit of the selected number as no longer in play and consideration in further computations as taught by Williams in order to reduce the power consumption.  Further, since the identified numbers are no longer in play and consideration in further computations, halting the generation of identified number to the rank order filter circuit would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention in order to further reduce the power consumption.  Regrading to claim 12, the recitations of an integrated circuit manufacturing system comprising well-known components for manufacture a processing circuit such as  a computer readable storage medium having stored thereon 
 	As per claim 2, the mere recitation that the MSB-first iterative generating process is a CORDIC (Coordinate Rotation Digital Computer) process or an Online Arithmetic process would have been an obvious application and field of use limitation.  
 	As per claims 3 and 10, Nakayama discloses in figure 2 performing the MSB-first iterative selection process comprises performing a plurality of iterations, wherein each of the iterations comprises: summing (by column adder) a bit from each of the numbers of the set to generate a summation result, wherein all the bits being summed occupy an identical bit position within their respective number; comparing the summation result to a threshold value (by adder), wherein the threshold value is calculated based on i (T) or p; setting, based on an outcome of the comparison, a bit (mj) of the selected number; and for each of the numbers of the set, based on the outcome of the comparison and a value of the bit from the number, selectively updating a bit (aJ) in the number occupying a next bit position.  
 	As per claims 4 and 11, Nakayama discloses in figure 2 in a first iteration, a most significant bit from each of the numbers of the set is summed and a most significant bit of the selected number is set and each subsequent iteration sums bits occupying 
 	As per claims 5 and 6, Nakayama discloses the selected number is the ith (Tth) largest number from the set of n (z) numbers and the threshold value is equal to i. Noting that the ith largest number is also the pth smallest number from the set of n where i equals to (n-p) or (n-p+1).  
 	As claim 7, Nakayama discloses each of the n numbers of the set, if fully generated, are m-bit (k-bit) numbers (see Algorithm 3).  
 	As per claim 8, Nakayama discloses outputting data indicative of the selected number comprises either: outputting the selected number; or outputting an indication of the position, within the set of n numbers, of the selected number.  

Applicant's arguments filed have been fully considered but they are not persuasive.
 	The examiner respectfully submits that Nakayama et al clearly discloses in figure 2 a MSB-first iterative selection process for generating the Tth largest number, and in each iterative cycle, an ordered bit of each number is provided to and processed by the rank filter circuit to generate a same ordered output bit of Tth largest number. In figure 2 the input numbers are clearly sequentially generated and provided bit by bit of each number to the rank filter circuit while the rank filter circuit concurrently performs a MSB-first iterative selection process as claimed.   Further, because the input numbers are sequentially generated and provided bit by bit of each number to the rank filter circuit and the rank filter circuit concurrently performs a MSB-first iterative selection process, .  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUONG D NGO/Primary Examiner, Art Unit 2182